                                                                                 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



ROBERT B. ELWELL,

                  Petitioner,

v.                                             CASE NO. 4:17cv135-RH/CJK

JULIE L. JONES,

                  Respondent.

_________________________________/


                      ORDER DENYING THE PETITION AND
                   DENYING A CERTIFICATE OF APPEALABILITY


         This petition for a writ of habeas corpus under 28 U.S.C. § 2254 is before

the court on the magistrate judge’s report and recommendation, ECF No. 18. No

objections have been filed. The report and recommendation is correct and is

adopted as the court’s opinion.

         Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack

Case No. 4:17cv135-RH/CJK
                                                                                    Page 2 of 3




v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that
              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “ ‘adequate to deserve
              encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The petitioner has not made the required showing. This order thus denies a

certificate of appealability.

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted.




Case No. 4:17cv135-RH/CJK
                                                                                   Page 3 of 3




         2. The clerk must enter judgment stating, “The petition is dismissed as

moot.”

         3. A certificate of appealability is denied.

         4. The clerk must close the file.

         SO ORDERED on October 14, 2018.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:17cv135-RH/CJK
